Citation Nr: 0948985	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  00-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Michael Mooney, attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to February 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in March 2000, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Although the Board regrets the additional delay, further 
development is required on this matter prior to appellate 
review.  Review of the record indicates that the Veteran was 
awarded Social Security disability benefits in October 1997.  
Although the decision in which benefits were awarded has been 
associated with the file, all of the medical records 
associated with this decision have not.  As the records of 
the Social Security Administration are potentially relevant 
to the Veteran's claim, the records should be requested and 
obtained if available.
 
Furthermore, a VA examination should be conducted and an 
opinion obtained to determine whether the Veteran's acquired 
psychiatric disorder onset during service.  The Board notes 
that the record currently contains opinions in support of and 
against the Veteran's claim.  The opinions have limited, if 
any, probative value, however:  the private positive nexus 
opinions lack probative value because they not based on a 
detailed rationale/explanation, and the negative nexus 
opinion has limited probative value because the author failed 
to discuss whether a non-psychotic disorder could have onset 
during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (an opinion not supported by a detailed 
rationale/explanation carries no probative value).  Thus, the 
matter must be remanded so a probative, competent opinion can 
be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's 
SSA records, including all medical 
records which formed the basis of any 
decision rendered.  Efforts to obtain 
these records should be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should then afford the Veteran 
a VA examination to determine the nature 
and etiology of the psychiatric 
condition.  All testing deemed necessary 
by the examiner should be performed, and 
the results reported in detail.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination, and this fact 
should be acknowledged in the report. 

The examiner is requested to state 
whether it is at least as likely as not 
that the Veteran's psychiatric disorder 
was incurred in service or is casually 
related to service.  The examiner is 
requested to provide a rationale for all 
offered opinions, preferably with 
discussion of the in-service diagnoses of 
immature personality disorder and acute 
situational reaction, the history of 
excessive alcohol intake beginning in 
service, and the private opinions linking 
the psychiatric condition to service.  

In formulating the opinion, the examiner is 
asked to consider that the term "at least 
as likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against the conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as it is to 
find against causation. 

3.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

